Citation Nr: 0632055	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-38 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for left hand index finger 
amputation.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

The veteran had a partial left hand index finger amputation 
in service.  


CONCLUSION OF LAW

A left hand index finger amputation was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

The veteran's service medical records are not available, so 
there is a heightened obligation to explain the findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Although service medical records are not available, 
other forms of evidence of incurrence or aggravation of a 
disease or injury in service are acceptable.  The following 
analysis has been undertaken with the heightened duty in 
mind.  


The issue in this case centers on whether the veteran's 
testimony that he incurred a left index finger amputation in 
service should be accepted.  He essentially indicates that 
his left index finger was amputated, at its second joint, in 
service in 1945.  He has submitted pictures to support his 
claim, reporting that one is from before service, showing 
that there is no amputation, and the other from during 
service, showing an amputation.  Unfortunately, the copies of 
these photographs are not very clear, and do not 
independently demonstrate when the photographs were taken.  

The veteran has also submitted a Department of the Army 
Notification of Personnel action from 1952 indicating that he 
then had a physical impairment in the form of loss of a 
forefinger of the left hand, and there is a more recent VA 
medical record from 2001 indicating that he has an obvious 
partial amputation on his left index finger.  The veteran 
reports that this occurred in service because he got 
frostbite and it had to be amputated.  Although he is not 
competent to testify concerning the medical reason for the 
amputation, he is competent to indicate he had an amputation 
in service, as this would be the type of thing that is 
readily apparent even to a layperson.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398 
(1995).  I accept the veteran's testimony, together with 
evidence showing the existence of the partial amputation of 
his left index finger as early as 1952, as evidence that 
there was a partial left index finger amputation in service.  

Although there is one treatment record from August 1967 that 
appears to refer to a splinter under the veteran's left index 
fingernail, the word "left" is written over another word; 
moreover, this record is contradicted by the 1952 record that 
the veteran's left forefinger was absent.  Weighing the 
August 1967 record with the other evidence, I conclude that 
it does not prove that the veteran's left index finger was 
intact in 1967.  

Since the claim is being granted, any deficiencies in VA's 
duties to notify the veteran and assist him regarding his 
claim for service connection for a partial left index finger 
amputation are of no prejudice.  Similarly, because the claim 
is being granted, there is now no prejudice to the veteran in 
not giving him notice, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006), of the veteran's status, effective 
date, or degree of disability elements for the service-
connection claim.  The effective date of service connection 
and the degree of the service-connected disability have not 
yet been decided, and the RO still has the opportunity to 
correct any notice deficiencies concerning these matters.

For the reasons set forth above, and given the facts of this 
case, deciding the appeal at this time is not prejudicial to 
the claimant.


ORDER

Service connection for a partial left hand index finger 
amputation is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


